Fourth Court of Appeals
                               San Antonio, Texas
                                   November 26, 2019

                                  No. 04-19-00544-CV

                       IN THE INTEREST OF A.V.T., A CHILD,

              From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 141130350MCV
                        Honorable Maribel Flores, Judge Presiding


                                     ORDER
    The Appellant’s Unopposed Second Motion to Extend Time to File Brief is hereby
GRANTED. Time is extended to December 27, 2019.



                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2019.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court